On Petition to Rehear.
The plaintiff in error has filed herein a courteous, dignified and forceful petition to rehear. The arguments made in this petition are made in a somewhat different manner from those as made in the original brief but as a matter of fact they are the same arguments heretofore made and very thoroughly considered by us. We in our *204original opinion refer to the cases as cited in this petition and even though the arguments were not originally made as now made such were considered by us in our effort to arrive at the correct conclusion in this case. Frankly we tried in every way to find a legal solution so that the suit as instituted might be maintained but we were unable to do so for the reasons expressed in our original opinion. It must be remembered from a consideration of what we said in our original opinion and from our re-study of the matter that the law on .agency controls this suit and not the law on the tolling of the statute of limitations as to personal injuries or otherwise.
The original record showing the return of the Secretary of State shows that he received the summons in this case on November 25, 1952 or more than one year after the date of the .accident. This return as made by the Secretary of State should be considered the same as an officer’s return reciting the execution of process. See .Summons and Process, 14 Michie’s Digest, Sec. 20, Effect and Conclusiveness, page 414. The record does not show that the Secretary of State failed to date this affidavit properly. His return is conclusive.
It seems to us that much of the .argument that is made herein as to the equities of the situation etc., are arguments that should be made to the Legislature. The Legislature has provided that the Secretary of State shall be the agent of the defendant in error in this case .and provided only that he shall be the agent for a period of one year from the date of the accident. If the plaintiff in this case were suing for property damage, where the statute of limitations in our State is three years, and yet he had filed his suit for this property damage within two years clearly under this substituted service statute the *205process would not be good because the Legislature bad provided that the agency only extends for a period of one year.
We have carefully considered this matter and must overrule the petition to rehear.